       Case 5:18-cv-02706-LHK Document 98 Filed 06/18/19 Page 1 of 3



 1   THORNTON LAW FIRM LLP
     GUILLAUME BUELL (Admitted Pro Hac Vice)
 2   (gbuell@tenlaw.com)
     1 Lincoln Street
 3   Boston, Massachusetts 02110
     Tel: (617) 720-1333
 4   Fax: (617) 720-2445

 5   DAVID BRICKER (Bar No. 158896)
     (dbricker@tenlaw.com)
 6   9430 West Olympic Boulevard, Suite 400
     Beverly Hills, California 90212
 7   Tel: (310) 282-8676
     Fax: (310) 388-5316
 8
     Counsel for Bristol Country Retirement System
 9   and Proposed Lead Counsel for the Class
10
                               UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
12                                                )
     DAVID KIPLING, Individually and on Behalf of )   Case No. 5:18-cv-02706-LHK
13   All Other Similarly Situated,                )
                                                  )   CLASS ACTION
14                                 Plaintiff,     )
                                                  )   RESPONSE OF BRISTOL COUNTRY
15                                                )   RETIREMENT SYSTEM TO
                              v.                  )   COMPETING MOTION FOR
16                                                )   APPOINTMENT AS LEAD
                                                  )   PLAINTIFF AND APPROVAL OF
17   FLEX LTD., MICHAEL M. MCNAMARA,              )   SELECTION OF LEAD COUNSEL
     and CHRISTOPHER E. COLLIER,                  )
18                                                )   Date:        September 26, 2019
                                                  )   Time:        1:30 p.m.
19                                 Defendants.    )   Courtroom:   8, 4th Floor
                                                  )   Judge:       Hon. Lucy H. Koh
20

21

22

23

24

25

26

27

28

     RESPONSE TO COMPETING LEAD PLAINTIFF MOTION
     CASE NO. 5:18-CV-02706-LHK
       Case 5:18-cv-02706-LHK Document 98 Filed 06/18/19 Page 2 of 3



 1          Lead Plaintiff movant Bristol County Retirement System (“Bristol County”) respectfully

 2   files this response to the competing motion of movants National Elevator Industry Pension Fund

 3   and Toronto Transit Commission Pension Fund Society (together, the “Pension Fund Movants”).

 4   See Dkt. No. 78.

 5          On June 4, 2019, Bristol County and the Pension Fund Movants each timely moved for

 6   appointment as Lead Plaintiff in the above-captioned action. Dkt. Nos. 77 and 78. The Private

 7   Securities Litigation Reform Act (“PSLRA”) provides that the Court “shall appoint as lead

 8   plaintiff the member or members of the purported class that the court determines to be most

 9   capable of adequately representing the interests of class members.” 15 U.S.C. § 78u-
10   (4)(a)(3)(B)(i) (emphasis added). The PSLRA further instructs that “the court shall adopt a

11   presumption that the most adequate plaintiff” to be lead plaintiff “is the person or group of

12   persons” that either filed the complaint or timely moved for lead plaintiff, has the largest

13   financial interest in the relief sought, and satisfies Rule 23 of the Federal Rules of Civil

14   Procedure. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I) (emphasis added).

15          It appears that the Pension Fund Movants’ possess the “largest financial interest in the

16   relief sought by the class” as required by the PSLRA. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I); see also

17   Dkt. No. 78. Accordingly, Bristol County does not oppose the appointment of the Pension Fund

18   Movants as Lead Plaintiff.

19          Given its prior role as Lead Plaintiff in this Action, Bristol County also stands ready to
20   assist in the leadership transition and prosecution of this Action, including serving as an

21   additional class representative if warranted. Bristol County and its counsel have performed

22   substantial work advancing this litigation to date, including researching and drafting the

23   comprehensive Amended Complaint and establishing careful and confidential relationships with

24   potential confidential witnesses in the case that might serve important roles in future pleadings.

25   In order to prevent duplication of work by the Pension Fund Movants and their counsel, Bristol

26   County and its undersigned counsel are willing to work with, and at the direction of, counsel for

27   the Pension Fund Movants during the leadership transition of the Action and as needed going

28

     RESPONSE TO COMPETING LEAD PLAINTIFF MOTION
     CASE NO. 5:18-CV-02706-LHK
       Case 5:18-cv-02706-LHK Document 98 Filed 06/18/19 Page 3 of 3



 1   forward. This would benefit the putative Class by avoiding the duplication of a significant

 2   amount of attorney work.

 3           For the foregoing reasons, Bristol County respectfully does not oppose the Pension Fund

 4   Movants’ Lead Plaintiff application. This notice is not a waiver of Bristol County’s ability to

 5   participate in any recovery obtained on behalf of the Class or to serve as a lead plaintiff or

 6   representative party.

 7

 8     DATED: June 18, 2019                        Respectfully submitted,

 9
                                                   THORNTON LAW FIRM LLP
10

11                                                 /s/ Guillaume Buell
                                                   Guillaume Buell (Admitted Pro Hac Vice)
12
                                                   1 Lincoln Street
13                                                 Boston, Massachusetts 02111
                                                   Telephone: 617-720-1333
14                                                 Fax: 617-720-2445
                                                   Email: gbuell@tenlaw.com
15

16                                                 David Bricker (Bar No. 158896)
                                                   9430 West Olympic Boulevard, Suite 400
17                                                 Beverly Hills, California 90212
                                                   Telephone: 310-282-8676
18                                                 Fax: 310-388-5316
                                                   Email: dbricker@tenlaw.com
19
20                                                 Counsel for Bristol Country Retirement System
                                                   and Proposed Lead Counsel for the Class
21

22

23

24

25

26

27

28

     RESPONSE TO COMPETING LEAD PLAINTIFF MOTION                                                   2
     CASE NO. 5:18-CV-02706-LHK
